             Case 2:20-cv-01921-RFB-EJY Document 19 Filed 11/20/20 Page 1 of 2


1    AARON D. FORD
       Attorney General
2    Craig A. Newby (Bar No. 8591)
       Deputy Solicitor General
3    Sabrena K. Clinton (Bar No. 6499)
       Deputy Attorney General
4    State of Nevada
     Office of the Attorney General
5    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
6    (702) 486-3420 (phone)
     (702) 486-3773 (fax)
7    cnewby@ag.nv.gov
     sclinton@ag.nv.gov
8
     Attorneys for Defendant State of Nevada
9

10                                     UNITED STATES DISTRICT COURT

11                                               DISTRICT OF NEVADA
12   FRONT SIGHT MANAGEMENT, LLC dba Case No. 2:20-cv-01921-RFB-EJY
     Front Sight Firearms training Institute,
13
                                 Plaintiff,                              STIPULATION AND ORDER TO
14                                                                      EXTEND TIME TO RESPOND TO
     vs.                                                                MOTION FOR ABSTENTION AND
15                                                                          MOTION FOR REMAND
     STATE OF NEVADA,
16
                                 Defendant.
17

18           IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN Plaintiff

19   FRONT SIGHT MANAGEMENT, LLC by and through its counsel LESLIE MARK

20   STOVALL, ESQ. and Defendant, STATE OF NEVADA, by and through its counsel CRAIG

21   A. NEWBY, ESQ. that Defendant will have to and including December 14, 2020 to file its

22

23

24

25

26   ...

27   ...

28   ...

     Stipulation and Order to Extend Time to Respond to Motion for Abstention and Motion for Remand, Case No. 2:20-cv-01921-RFB-EJY

                                                            Page 1 of 2
             Case 2:20-cv-01921-RFB-EJY Document 19 Filed 11/20/20 Page 2 of 2


1    responses to Plaintiff’s motion for abstention (ECF Nos. 9 and 17) and motion for remand
2    (ECF No. 10) and Plaintiff will have to and including December 21, 2020 to file its replies.
3    DATED this 20th day of November, 2020.                         DATED this 20th day of November, 2020.
4    STOVALL & ASSOCIATES                                           AARON D. FORD
                                                                    Attorney General
5

6    By:/s/ Leslie Mark Stovall                                     By:/s/ Craig A. Newby _________________
        Leslie Mark Stovall (Bar No. 2566)                             Craig A. Newby (Bar No. 8591)
7       2301 Palomino Lane                                             Deputy Solicitor General
        Las Vegas NV 89107                                             Sabrena K. Clinton (Bar No. 6499)
8       Telephone (702) 258-3034                                       Deputy Attorney General
        Attorney for Plaintiff                                         Attorneys for Defendant
9

10                                                           ORDER
11           IT IS SO ORDERED.
12           DATED this 20th day of November, 2020.
13

14
                                                  __________________________________________
15                                                THE HONORABLE ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and Order to Extend Time to Respond to Motion for Abstention and Motion for Remand, Case No. 2:20-cv-01921-RFB-EJY

                                                            Page 2 of 2
